Exhibit 10.1

 

LOGO [g572009g0522112051275.jpg]

May 22, 2018

Robert G. Costantini

 

  Re: Separation Benefits

Dear Robert:

Reference is made to the Employment Agreement dated as of December 31, 2010 (the
“Employment Agreement”) between you and ORBCOMM Inc. (the “Company”). This
letter agreement confirms that notwithstanding your resignation effective on
May 17, 2018 (your “Separation Date”) from your position as Executive Vice
President and Chief Financial Officer of the Company effective on the Separation
Date, your termination of employment with the Company will be treated as a
termination by the Company without cause under Section 4(d) of the Employment
Agreement and you will be entitled to receive the severance benefits provided
under Section 4(f) of the Employment Agreement for a termination of employment
by the Company without cause.

Notwithstanding your resignation, subject to your execution of the Release in
the manner noted below, your unvested 7,530 time-based Restricted Stock Units
and 7,530 performance-based Restricted Stock Units previously granted for fiscal
year 2018 will vest on their original vesting dates as if you remained employed
by the Company through the applicable vesting dates subject, in the case of the
performance-based Restricted Stock Units, to achievement of the performance
targets established for fiscal year 2018.

In accordance with the terms of Section 4(f) of the Employment Agreement, your
right to receive the severance benefits described in Section 4(f) is subject to
your execution of the Release in the form attached as Exhibit A to the
Employment Agreement (the “Release”) and the Release becoming effective within
60 days of your Separation Date.

The parties to this letter agreement confirm that except as provided in this
letter agreement, the terms and conditions of and rights and obligations under
the Employment Agreement will remain in full force and effect. In the event of
any conflict between the terms of this letter agreement and the Employment
Agreement, the terms of this letter agreement will control.

[Signature page follows]



--------------------------------------------------------------------------------

Sincerely, ORBCOMM Inc. By:   /s/ Christian G. Le Brun   Christian G. Le Brun  

Executive Vice President and General Counsel

 

Accepted and Agreed by:

/s/ Robert G. Costantini

Robert G. Costantini

Date: May 22, 2018